15-2334-cv(L)
Friends of The East Hampton Airport,Inc v. Town of East Hampton



                                                       In the
                        United States Court of Appeals
                                       For the Second Circuit
                                               ________________ 

                                               August Term, 2015 

                    (Argued:  June 20, 2016      Decided: November 4, 2016) 

                            Docket Nos. 15‐2334‐cv(L), 15‐2465‐cv(XAP) 
                                        ________________

     FRIENDS OF THE EAST HAMPTON AIRPORT, INC., ANALAR CORPORATION, 
      ASSOCIATED AIRCRAFT GROUP, INC., ELEVENTH STREET AVIATION LLC, 
 HELICOPTER ASSOCIATION INTERNATIONAL, INC., HELIFLITE SHARES, LLC, LIBERTY 
    HELICOPTERS, INC., SOUND AIRCRAFT SERVICES, INC., NATIONAL BUSINESS 
                         AVIATION ASSOCIATION, INC., 

                                                                  Plaintiffs‐Appellees‐Cross‐Appellants, 

                                                        —v.—  

                                          TOWN OF EAST HAMPTON, 

                                                          Defendant‐Appellant‐Cross‐Appellee. 
                                               ________________
Before: 
                              JACOBS, CALABRESI, RAGGI, Circuit Judges. 
                                        ________________




                                                            1 
                                                                                            

       On cross appeals from an order of the United States District Court for the 

Eastern District of New York (Seybert, J.) granting in part and denying in part a  

motion  for  a  preliminary  injunction  to  bar  enforcement  of  three  local  laws 

limiting  access  to  the  town’s  airport  operations,  the  defendant  municipality 

challenges  the  court’s  determination  that  the  enactment  of  one  law,  placing  a 

numerical  limit  on  weekly  flights,  was  an  unreasonable  exercise  of  the  town’s 

reserved proprietary authority under the Airline Deregulation Act of 1978, see 49 

U.S.C.  § 41713(b)(3).    Plaintiffs  defend  that  decision,  and  challenge  the  partial 

denial  of  the  preliminary  injunction,  arguing  that  federal  preemption precludes 

enforcement  of  all  three  laws  because  they  were  enacted  in  violation  of  the 

procedural  requirements  of  the  Airport  Noise  and  Capacity  Act  of  1990,  see  49 

U.S.C. §§ 47521–47534. 

       AFFIRMED IN PART, VACATED IN PART, AND REMANDED. 
                                ________________                                  
                                         
            KATHLEEN  M.  SULLIVAN  (W.  Eric  Pilsk,  Kaplan,  Kirsch  &  Rockwell, 
                  LLP,  Washington,  D.C.;  David  M.  Cooper,  Quinn  Emanuel 
                  Urquhart & Sullivan, LLP, New York, New York, on the brief), 
                  Quinn  Emanuel  Urquhart  &  Sullivan,  LLP,  New  York,  New 
                  York, for Defendant‐Appellant‐Cross‐Appellee. 
             



                                             2 
 
 
 
                                                                                            

              LISA  R.  ZORNBERG  (Helen  A.  Gredd,  Jonathan  D.  Lamberti,  on  the 
                     brief),  Lankler  Siffert  &  Wohl  LLP,  New  York,  New York,  for 
                     Plaintiffs‐Appellees‐Cross‐Appellants. 
               
              Lauren  L.  Haertlein,  General  Aviation  Manufacturers  Association, 
                     Washington,  D.C.,  Amicus  Curiae  in  support  of  Plaintiffs‐
                     Appellees‐Cross‐Appellants. 
                                    ________________                                 

REENA RAGGI, Circuit Judge: 

       We here consider cross appeals from an order of the United States District 

Court  for  the  Eastern  District  of  New  York  (Joanna  Seybert,  Judge),  granting  in 

part  and  denying  in  part  a  motion  for  a  preliminary  injunction  to  bar 

enforcement of three local laws restricting operations at a public airport located 

in  and  owned  and  operated  by  the  Town  of  East  Hampton,  New  York  (the 

“Town” and the “Airport”).  See Friends of the E. Hampton Airport, Inc. v. Town of 

E.  Hampton,  152  F.  Supp.  3d  90  (E.D.N.Y.  2015).    Plaintiffs,  who  sought  the 

injunction,  represent  various  aviation  businesses  that  use  the  Airport  and 

representative entities.  The district court enjoined the enforcement of only one of 

the challenged laws—imposing a weekly flight limit—concluding that it reflected 

a  likely  unreasonable  exercise  of  the  Town’s  reserved  proprietary  authority, 




                                             3 
 
 
 
                                                                                         

which  is  excepted  from  federal  preemption  by  the  Airline  Deregulation  Act  of 

1978 (“ADA”), 49 U.S.C. § 41713(b)(3).  

      The  Town  challenges  the  district  court’s  rejection  of  this  proprietor 

exception  with  respect  to  the  weekly  flight‐limit  law.    Plaintiffs  defend  the 

district  court’s  decision  as  to  that  law,  and,  on  cross  appeal,  argue  that 

enforcement of all three challenged laws should have been enjoined.  Specifically, 

plaintiffs  contend  that  none  of  the  challenged  laws  falls  within  the  ADA’s 

proprietor  exception  to  federal  preemption  because  the  Town  failed  to  comply 

with the procedural requirements of the Airport Noise and Capacity Act of 1990 

(“ANCA”), see 49 U.S.C. §§ 47521–47534, in enacting them.  The Town counters 

that  plaintiffs  cannot  invoke  equity  jurisdiction  to  enforce  ANCA’s  procedural 

requirements, and that compliance with these procedures is not required because 

the Town is willing to forgo future federal funding for its airport. 

      We  identify  merit  in  plaintiffs’  ANCA  argument  and  resolve  these  cross 

appeals  on  that  basis  without  needing  to  address  the  Town’s  proprietor 

exception  challenge.    Specifically,  we  conclude  that  plaintiffs  (1)  can  invoke 

equity  jurisdiction  to  enjoin  enforcement  of  the  challenged  laws;  and  (2)  are 



                                           4 
 
 
 
                                                                                                

likely  to  succeed  on  their  preemption  claim  because  it  appears  undisputed  that 

the  Town  enacted  all  three  laws  without  complying  with  ANCA’s  procedural 

requirements, which apply to public airport operators regardless of their federal 

funding status. 

       We affirm the district court’s order insofar as it enjoins enforcement of the 

weekly  flight‐limit  law,  but  we  vacate  the  order  insofar  as  it  declines  to  enjoin 

enforcement of the other two challenged laws.  In so ruling, we express no view 

as  to  the  wisdom  of  the  local  laws  at  issue.    We  conclude  only  that  federal  law 

mandates that such laws be enacted according to specified procedures, without 

which  they  cannot  claim  the  proprietor  exception  to  federal  preemption.  

Accordingly,  we  remand  the  case  to  the  district  court  for  the  entry  of  a 

preliminary injunction as to all three laws and for further proceedings consistent 

with this opinion. 




                                               5 
 
 
 
                                                                                               

I.     Background1 

       A.     The East Hampton Airport   

       The Town of East Hampton, located approximately 100 miles east of New 

York City, is a popular summer vacation destination on the south shore of Long 

Island.  Its year‐round population of approximately 21,500 more than quadruples 

to  approximately  94,000  in  the  months  of  May  through  September  (the 

“Season”).    This  results  in  increased  traffic,  including  air  traffic,  and  attendant 

noise. 

       The  Town  owns  and  operates  East  Hampton  Airport  (the  “Airport”), 

which  is  a  public  use,  general  aviation  facility  servicing  domestic  and 

international  flights.    The  Federal  Aviation  Administration  (“FAA”)  has 

designated  the  Airport  as  a  “regional”  facility  “significant”  to  the  national 

aviation  system.    J.A.  117.    Although  the  Airport  provides  no  scheduled 

commercial  service,  it  serves  a  range  of  private  and  chartered  helicopters  and 

fixed‐wing  aircraft.    In  2014,  the  Airport  supported  25,714  operations,  i.e.,  take‐

                                              
1 Because discovery has not yet taken place, the stated background derives from 

plaintiffs’ amended complaint and from the declarations submitted by the parties 
in litigating plaintiffs’ preliminary injunction motion. 

                                              6 
 
 
 
                                                                                              

offs  or  landings,  by  such  aircraft.    On  the  busiest  day  of  that  calendar  year, 

Friday, July 25, 2014, the Airport supported 353 operations between 3:04 a.m. and 

11:08 p.m. 

       B.     The Town’s Efforts To Control Airport Noise 

       For  more  than  a  decade  before  the  enactment  of  the  laws  at  issue  in  this 

action, Town residents had expressed concern about Airport noise.  Counsel for 

the  Town,  however,  repeatedly  advised  the  Town  that  federal  law  placed 

significant limitations on its ability to restrict Airport access to reduce noise. 

              1.     Federal Limitations on Local Noise Regulation 

                     a.     The Town’s Receipt of AIP Grants 

       The  Town  was  advised  that  its  obligation  to  comply  with  federal  law 

derived,  in  part,  from  its  receipt  of  federal  funding  under  the  Airport  and 

Airway Improvement Act of 1982 (the “AAIA”), Pub. L. No. 97‐248, 96 Stat. 671 

(recodified  at  49  U.S.C.  §  47101  et  seq.).    The  AAIA  established  the  Airport 

Improvement  Program  (the  “AIP”),  which  extends  grants  to  airports  that,  in 

return,  provide  statutorily  mandated  assurances  to  remain  publicly  accessible 

and  to  abide  by  federal  aviation  law  and  policy.    See  49  U.S.C.  §§ 47107(a)(1), 

47108(a). 

                                             7 
 
 
 
                                                                                            

       The  Town’s  most  recent  AIP  grant,  received  on  September  25,  2001,  was 

for  $1.4  million  to  rehabilitate  the  Airport’s  terminal  apron.    In  the  grant 

agreement,  the  Town  certified  that  for  a  period  of  twenty  years—i.e.,  through 

September  25,  2021—it  would  comply  with  certain  specified  assurances.    See 

Pacific Coast Flyers, Inc. v. County of San Diego, FAA Dkt. No. 16‐04‐08, 2005 WL 

1900515,  at  *11  (July  25,  2005)  (“Upon  acceptance  of  an  AIP  grant,  the  grant 

assurances become a binding contractual obligation between the airport sponsor 

and the Federal government.”).  These included assurances to make the Airport 

available “for public use on reasonable terms and without unjust discrimination 

to all types, kinds and classes of aeronautical activities,” J.A. 61 (Grant Assurance 

22(a)),  and  to  “comply  with  all  applicable  Federal  laws,  regulations,  executive 

orders,  policies,  guidelines,  and  requirements  as  they  relate  to  the  application, 

acceptance and use of Federal funds . . . including but not limited to . . . Title 49 

U.S.C., subtitle VII,” id. at 53 (Grant Assurance 1(a)).  




                                             8 
 
 
 
                                                                                                      

                       b.      ANCA’s  Procedural  Requirements  for  Local  Laws 
                               Limiting Access to Public Airports 
                      
       Subtitle  VII  (referenced  in  Grant  Assurance  1(a),  at  Part  B,  Chapter  475, 

Subchapter  II)  encompasses  the  Airport  Noise  and  Capacity  Act  of  1990 

(“ANCA”), Pub. L. No. 101‐508, 104 Stat. 1388 (recodified at 49 U.S.C. §§ 47521–

47534).    This  statute,  which  is  at  the  core  of  plaintiffs’  preemption  claim, 

(1) directs  the  Department  of  Transportation  (which  has  delegated  its  authority 

to the FAA) to establish “a national aviation noise policy,” 49 U.S.C. § 47523(a), 

including “a national program for reviewing airport noise and access restrictions 

on operations of Stage 2 and Stage 3 aircraft,” id. § 47524(a); and (2) outlines the 

requirements  of  that  program.    Acting  under  the  authority  delegated  by  the 

Department  of  Transportation,  the  FAA  promulgated  a  national  aviation  noise 

policy  through  14  C.F.R.  Part  161,  the  “notice,  review,  and  approval 

requirements,” which “apply to all airports imposing noise or access restrictions.”  

14 C.F.R. § 161.3(a), (c) (emphasis added). 

       ANCA’s requirements vary based on the type of aircraft at issue.  “Aircraft 

are classified roughly according to the amount of noise they produce, from Stage 

1  for  the  noisiest  to  Stage  3  for  those  that  are  relatively  quieter.”    City  of  Naples 

                                                 9 
 
 
 
                                                                                              

Airport  Auth.  v.  FAA,  409  F.3d  431,  433  (D.C.  Cir.  2005).2    In  ANCA,  Congress 

states  that  airport  operators  may  impose  noise  or  access  restrictions  on  Stage  2 

aircraft “only” upon 180 days’ notice and an opportunity for comment.  49 U.S.C. 

§ 47524(b).3  Local restrictions on Stage 3 aircraft “may become effective only if” 




                                              
2   In  2005,  the  FAA  promulgated  an  additional  Stage  4  classification  for  aircraft 
that  operate  beneath  the  noise  thresholds  specified  for  Stage  3  and  that  are, 
therefore,  protected  by  the  same  requirements.    See  Stage  4  Aircraft  Noise 
Standards,  70  Fed.  Reg.  38742,  38743  (July  5,  2005).    In  2012,  Congress  enacted 
section 506 of the FAA Modernization and Reform Act of 2012, Pub. L. No. 112‐
95, 126 Stat. 11, 105 (codified at 49 U.S.C. § 47534(a)), which provided for Stage 2 
aircraft operations to be phased out by December 31, 2015. 
 
3  The relevant provision states that an airport restriction on Stage 2 aircraft may 

take effect 
 
           only  if  the  airport  operator  publishes  the  proposed  restriction  and 
           prepares and makes available for public comment at least 180 days 
           before the effective date of the proposed restriction— 
                       
                      (1) an  analysis  of  the  anticipated  or  actual  costs  and 
                            benefits  of  the  existing  or  proposed  restriction; 
                             
                      (2) a          description  of     alternative   restrictions; 
                             
                      (3) a description of the alternative measures considered 
                            that  do  not  involve  aircraft  restrictions;  and 
                             
 
                                                      10 
 
 
 
                                                                                                                                                 

they  have  either  been  “agreed  to  by  the  airport  proprietor  and  all  aircraft 

operators”  or  “submitted  to  and  approved  by  the  Secretary  of  Transportation 

after an airport or aircraft operator’s request for approval.”  Id. § 47524(c)(1).   

                                 c.         Federal  Preemption  of  Local  Police  Power  To  Regulate 
                                            Airport Noise 

           The  Town  was  further  advised  that,  even  after  expiration  of  the  twenty‐

year  AAIA  compliance  period—indeed,  even  if  it  had  never  accepted  any  AIP 

grants—the  Airport  would  not  be  “free  to  operate  as  it  wishes”  because  the 

federal statutory limitations applied regardless of whether an airport is subject to 

grant  assurances.    J.A.  239–240;  see  also  id.  at  273  (stating  that  “Town  does  not 

now have ‘local control’ and seeking FAA grants does not fundamentally change 

that  legal  reality,”  and  that  “[o]nly  way  to  achieve  local  control  is  to  close 

airport”). 




                                                                                                                                                  
                      (4) a  comparison  of  the  costs  and  benefits  of  the 
                            alternative measures to the costs and benefits of the 
                            proposed restriction. 

49 U.S.C. § 47524(b).  



                                                                      11 
 
 
 
                                                                                                   

       Such limitations were first acknowledged by the Supreme Court more than 

40 years ago in City of Burbank v. Lockheed Air Terminal, Inc., 411 U.S. 624 (1973).  

Referencing  the  Supremacy Clause,  see  U.S.  Const.  art. VI,  cl.  2, the  Court there 

concluded  that  “the  pervasive  nature  of  the  scheme  of  federal  regulation  of 

aircraft noise”—manifested by the Federal Aviation Act of 1958, Pub. L. No. 85‐

726, 72 Stat. 731, as amended by the Noise Control Act of 1972, Pub. L. No. 92‐

574,  86  Stat.  1234,  and  FAA  regulations  promulgated  thereunder—had 

completely  preempted  the  states’  traditional  police  power  to  regulate  noise  in 

that  area.    Id.  at  633;  see  id.  at  638  (reasoning  that  “pervasive  control  vested  in 

[federal  agencies]  under  the  1972  Act  seems  to  us  to  leave  no  room  for  local 

curfews or other local controls”). 

                      d.      The  ADA  Codifies  a  Proprietor  Exception  to 
                              Preemption 
                     
       In City of Burbank, the Supreme Court specifically did not consider whether 

the  same  preemption  that  applied  to  local  police  power  also  applied  to  local 

proprietary  authority.    See  id.  at  635  n.14  (observing  that  “authority  that  a 

municipality may have as a landlord is not necessarily congruent with its police 

power”).    Since  City  of  Burbank,  federal  courts,  including  our  own,  have 

                                               12 
 
 
 
                                                                                                

concluded that municipalities retain some proprietary authority to control noise 

at local airports, although that role is “extremely limited.”  British Airways Bd. v. 

Port  Auth.  of  N.Y.  &  N.J.  (“Concorde  II”),  564  F.2d 1002,  1010  (2d Cir. 1977).    We 

reasoned that, because an airport proprietor “controls the location of the facility, 

acquires the property and air easements and [can] assure compatible land use,” it 

might be liable to other property owners for noise damage and, thus, has a right 

“to limit [its] liability by restricting the use of [its] airport.”  British Airways Bd. v. 

Port Auth. of N.Y. & N.J. (“Concorde I”), 558 F.2d 75, 83 (2d Cir. 1977) (citing Griggs 

v. Allegheny Cty., 369 U.S. 84 (1962)).  That right, however, is narrow, vesting the 

proprietor  “only  with  the  power  to  promulgate  reasonable,  nonarbitrary  and 

non‐discriminatory  regulations  that  establish  acceptable  noise  levels  for  the 

airport and its immediate environs.”  Id. at 84.  Moreover, such regulations must 

be  “consistent  with  federal  policy;  other,  noncomplementary  exercises  of  local 

prerogative are forbidden.”  Id. at 84–85. 

       Congress  codified  the  so‐called  “proprietor  exception”  in  the  Airline 

Deregulation Act of 1978 (“ADA”), Pub. L. No. 95‐504, 92 Stat. 1705 (codified at 

49  U.S.C.  §  41713(b)).    At  the  same  time  that  the  ADA  expressly  preempts  all 



                                              13 
 
 
 
                                                                                            

state and local laws or regulations “related to a price, route, or service of an air 

carrier,” id. § 41713(b)(1), it clarifies that such preemption does not limit “a State, 

political subdivision of a State, or political authority of at least 2 States that owns 

or operates an airport served by [federally certified air carriers] from carrying out 

its proprietary powers and rights,” id. § 41713(b)(3). 

              2.     Litigation Challenging the Town’s AIP Grants 

       In  2003,  an  unincorporated  association  of  Town  residents  living  near  the 

Airport sued the FAA and Department of Transportation—but not the Town—in 

the Eastern District of New York, challenging the legality of post‐1994 AIP grants 

to the Town on the ground that, in the absence of a “current layout plan,” such 

grants  violated  the  AAIA,  specifically  49  U.S.C.  §  47107(a)(16).    The  litigation 

concluded  in  an  April  29,  2005  Settlement  Agreement,  wherein  the  FAA 

stipulated that it would not enforce Grant Assurance 22(a)—which provides for 

nondiscriminatory access to the Airport on reasonable terms—past December 31, 

2014,  unless  the  Town  received  additional  AIP  funding  thereafter.    The 

Settlement  Agreement  also  provided,  however,  that  with  three  exceptions  not 

relevant  here,  all  other  grant  assurances,  including  Grant  Assurance  1(a), 

requiring compliance with federal law, “shall be enforced in full.”  J.A. 43. 
                                            14 
 
 
 
                                                                                          

             3.     The FAA’s Response to the 2011 Bishop Inquiry 

      On December 14, 2011, then–United States Representative Timothy Bishop, 

whose  district  included  the  Town,  submitted  questions  to  the  FAA  concerning 

the effect of the Settlement Agreement on the Town’s ability to adopt noise and 

access restrictions at the Airport. 

      In  an  unsigned  response,  the  FAA  represented  that  after  December  31, 

2014,  it  would  not  “initiate  or  commence  an  administrative  grant  enforcement 

proceeding in response to a complaint from aircraft operators . . . or seek specific 

performance of Grant Assurance[] 22a” unless and until the award of a new AIP 

grant to the Town.  Id. at 391.  The FAA further stated that its agreement not to 

enforce meant that, unless the Town wished to remain eligible for future federal 

grants, it was “not required to comply with the requirements under . . . (ANCA), 

as  implemented  by  title  14  CFR,  part  161,  in  proposing  new  airport  noise  and 

access  restrictions.”    Id.    Counsel  for  the  Town  received  a  copy  of  this 

communication  from  the  FAA  on  February  29,  2012,  remarking  to  an  FAA 

attorney that news reports construing the FAA’s response as relieving the Town 

from ANCA compliance “certainly c[ame] as a surprise.”  Id. at 389.  



                                           15 
 
 
 
                                                                                                

              4.      The Town’s Enactment of the Challenged Legislation 

       By 2014, the Town had concluded that its decade‐long attempt to develop 

voluntary noise‐abatement procedures for aircraft operators had failed, and that 

Airport  noise  was  becoming  increasingly  disruptive.4    Relying  on  the  FAA’s 

response to the Bishop inquiry, the Town decided to take official action. 

        In the late summer of 2014, the Town began to hold public meetings and 

to collect and analyze data with a view toward adopting regulations to address 

Airport  noise.    At  an  October  30  Town  meeting,  a  joint  citizen‐consultant  team 

presented the results of a “Phase I” study on Airport operations, which indicated 

that  (1)  helicopter  noise  generated  the  majority  of  complaints;  (2) compliance 

with  voluntary  procedures—at  15.3%—was  low;  and  (3) complaints  peaked 

during  the  summer,  on  weekends,  and  in  response  to  nighttime  operations.    A 

Phase  II  study  by  a  private  firm  confirmed  these  conclusions  and  prompted  a 

Phase  III  analysis  of  possible  regulatory  solutions.    The  results  of  the  Phase  III 

analysis,  reported  on  February  4,  2015,  indicated  that  three  restrictions  would 
                                              
4  In  2014,  the  Town  received  a  record  number  of  complaints  about  Airport 

operations.    Town  analysis  indicated  that  between  2013  and  2014,  helicopter 
operations at the Airport—considered particularly disruptive—rose by 47% from 
5,728 to 8,396. 

                                              16 
 
 
 
                                                                                               

address the cause of more than 60% of noise complaints while affecting less than 

23% of Airport operations:  (1) a mandatory curfew on all aircraft traffic, (2) an 

“extended”  curfew  for  certain “noisy”  aircraft,  and  (3)  a  weekly  one‐round‐trip 

limit  on  noisy  aircraft.    Following  a  period  of  public  comment,  as  well  as 

communications  with  various  industry  constituencies,  FAA  officials,  and 

members of  New  York’s  congressional delegation,  the  Town,  on  April  16, 2015, 

codified  the  three  recommended  restrictions  on  the  Stage  2,  3,  and  4  aircraft 

operations  that  are  at  issue  in  this  case  (the  “Local  Laws”).    See  Town  of  East 

Hampton, N.Y., Code (“Town Code”) §§ 75‐38, 75‐39 (2015). 

       The  Local  Laws  establish:  (1)  a  curfew  prohibiting  all  such  aircraft  from 

using  the  Airport  between  11:00  p.m.  and  7:00  a.m.  (the  “Mandatory  Curfew”); 

(2) an extended curfew on “Noisy Aircraft” starting at 8:00 p.m. and continuing 

through 9:00 a.m. (the “Extended Curfew”);5 and (3) a two‐operations‐per‐week 




                                              
5   The  Town  Code  defines  “Noisy  Aircraft”  as  “any  airplane  or  rotorcraft  for 
which  there  is  a  published  Effective  Perceived  Noise  in  Decibels  (EPNdB) 
approach  (AP)  level  of  91.0  or  greater.”    Town  Code  §  75‐38(A)(4)(a).    The 
General  Aviation  Manufacturers  Association,  as  amicus  curiae,  explains  that  this 
definition is inconsistent with federal noise standards insofar as both Stage 3 and 
 
                                               17 
 
 
 
                                                                                                                                                 

(i.e.,  one  round  trip)  limit  on  Noisy  Aircrafts’  use  of  the  Airport  during  the 

Season  (the  “One‐Trip  Limit”).    See  id.  § 75‐38(B)–(C).    The  Local  Laws  address 

violations through escalating fines, enforcement costs, injunctive relief, and bans 

on Airport use.  See id. § 75‐39(B)–(E).   

           The  Town  does  not  dispute  that,  in  enacting  the  Local  Laws,  it  did  not 

comply with ANCA’s procedural requirements.  Specifically, although the laws 

restrict Stage 2 aircrafts’ Airport access, the Town did not conduct the requisite 

analysis  set  forth  in  49  U.S.C.  §  47524(b)(1)–(4),6  much  less  make  such  analysis 

available for public comment at least 180 days before the laws took effect.  Nor 

did the Town seek aircraft operator or FAA approval for laws restricting Stage 3 

and Stage 4 aircrafts’ Airport access, as required by 49 U.S.C. § 47524(c)(1). 

           C.         District Court Proceedings 

           On  April  21,  2015,  five  days  after  the  Local  Laws  were  enacted,  plaintiffs 

filed this declaratory and injunctive‐relief action to prohibit enforcement of §§ 75‐



                                                                                                                                                  
Stage  4  aircraft,  which  satisfy  the  most  demanding  federal  noise  requirements, 
nevertheless constitute “Noisy Aircraft” under the Local Laws. 
 
6 See supra Part I.B.1.b note 3.   



                                                                      18 
 
 
 
                                                                                            

38  and  75‐39  of  the  Town  Code.7    In  their  amended  complaint,  plaintiffs  allege 

that  the  Local  Laws  (1)  violate  the  ADA,  AAIA,  ANCA,  and  these  statutes’ 

implementing  regulations,  and,  thus,  are  preempted  under  the  Supremacy 

Clause;  and  (2) constitute  an  unlawful  restraint  on  interstate  commerce  in 

violation of the Commerce Clause, see U.S. Const. art. I, § 8, cl. 3. 

       On  April  29,  2015,  plaintiffs  moved  for  a  temporary  restraining  order, 

relying exclusively on the preemption prong of their claim.  They argued that the 

Local Laws violate (1) ANCA, see 49 U.S.C. § 47524, insofar as the Town failed to 

comply  with  that  statute’s  procedural  requirements  for  the  adoption  of  local 

noise and access restrictions affecting Stage 2 and Stage 3 aircraft; (2) the AAIA, 

see id. § 47107, insofar as the Local Laws fail to comply with three of the Town’s 

                                              
7 On April 27, 2015, plaintiffs moved pursuant to Fed. R. Civ. P. 42 to consolidate 

this  action  with  another  one  that  some  of  them  had  filed  against  the  FAA  in 
January  2015,  seeking  a  declaratory  judgment  that  (1)  the  FAA  is  statutorily 
obligated to ensure Town compliance with grant assurances until September 25, 
2021; and (2) the FAA’s 2012 response to Rep. Bishop erroneously interpreted a 
settlement agreement to imply that the Town had no legal obligation to comply 
with  certain  grant  assurances,  or  ANCA  itself,  after  2014.    See  Compl.  at  25, 
Friends of the E. Hampton Airport, Inc. v. FAA, No. 2:15‐CV‐441 (JS) (E.D.N.Y. Jan. 
29, 2015), ECF No. 1.  The district court reserved judgment on the motion, which 
plaintiffs  subsequently  withdrew,  and  the  action  has  been  stayed  pending  this 
appeal. 

                                            19 
 
 
 
                                                                                               

2001  grant  assurances;  and  (3) the  ADA,  see  id.  § 41713(b),  because  they  are 

unreasonable.   

       The district court conducted a hearing on May 18, 2015, after which, with 

the parties’ consent, it decided to treat the motion as a request for a preliminary 

injunction.  The Town agreed to delay enforcement of the challenged laws until 

the court ruled on the motion.8 

       On  June  26,  2015,  the  district  court  preliminarily  enjoined  the  Town’s 

enforcement of its One‐Trip Limit law, but declined to enjoin enforcement of the 



                                              
8 The FAA also appeared at the hearing, seeking further time to consider whether 

to  take  a  position  on  the  merits  of  the  case.    At  that  time,  FAA  counsel 
maintained  that  the  Town’s  characterization  of  the  agency’s  response  to  Rep. 
Bishop  as  a  “legal  interpretation”  was  “disingenuous.”    J.A.  470.    Counsel 
maintained that the FAA was only responding to a hypothetical and not waiving 
its  right  to  enforce  its  own  regulations.  See  id.  at  470–71  (referencing 
contemporaneous email from FAA staff stating that news reports of its response 
to  Rep.  Bishop  indicated  that  the  response  “is  likely  being  misunderstood”).  
Insofar  as  the  Town  also  cited  a  February  27,  2015  meeting  with  FAA 
representatives to support its arguments, FAA counsel stated that the agency had 
specifically  advised  the  Town  that  it  would  be  a  “listening‐only”  meeting,  at 
which the FAA would not give advice or render a legal opinion.  Id. at 480. 
We give these statements no weight because the FAA did not thereafter file any 
papers  with  or  appear  again  in  the  district  court,  nor  has  it  participated  in  any 
way in these cross appeals. 
            

                                              20 
 
 
 
                                                                                          

Mandatory  and  Extended  Curfew  laws.    In  so  ruling,  the  court  observed,  first, 

that neither the AAIA nor ANCA created a private right of action, and plaintiffs 

could  not  rely  on  the  Supremacy  Clause  as  an  independent  source  of  such  an 

action.9  Nevertheless, the district court concluded that plaintiffs were entitled to 

invoke equity jurisdiction to enjoin the challenged laws to the extent the exercise 

of that jurisdiction was not explicitly or implicitly prohibited by Congress.  The 

court  located  congressional  intent  to  foreclose  equitable  enforcement  of  the 

AAIA  in  that  statute’s  comprehensive  administrative  enforcement  scheme.    But 

“nothing in the text or structure” of ANCA supported a similar conclusion as to 

that statute.  Friends of the E. Hampton Airport, Inc. v. Town of E. Hampton, 152 F. 

Supp. 3d at 105.  Accordingly, the district court ruled that plaintiffs could invoke 

its inherent equity jurisdiction to bring a preemption claim based on ANCA, but 

not on the AAIA.   




                                              
9  Plaintiffs do not challenge these conclusions on appeal and, thus, we have no 

reason to address them.   
 

                                           21 
 
 
 
                                                                                              

       Second,  the  district  court  found  that,  absent  a  preliminary  injunction,  the 

Local Laws would cause plaintiffs to suffer irreparable harm.10 

       Third,  the  district  court  concluded  that  plaintiffs’  preemption  claim  was 

likely  to  succeed  on  the  merits  with  respect  to  the  One‐Trip  Limit  law,  but  not 

the  Mandatory  and  Extended  Curfew  laws.    In  reaching  that  conclusion,  the 

district  court  reasoned  that  ANCA  did  not  necessarily  preempt  local  laws 

enacted in violation of its procedures because the statute’s enforcement provision 

mandated  only  the  loss  of  eligibility  for  further  federal  funding  and  for 

imposition  of  certain  charges.11    Thus,  an  ANCA  violation  did  not  defeat  the 



                                              
10  The  Town  does  not  challenge  this  finding  on  appeal  and,  thus,  we  have  no 

reason to review it. 
 
11 On this point, the district court stated as follows: 

 
           [U]nder  Section  47526  of  ANCA,  entitled,  “Limitations  for 
           noncomplying  airport  noise  and  access  restrictions,”  the  only 
           consequences  for  failing  to  comply  with  ANCA’s  review  program 
           are that the “airport may not—(1) receive money under [the AAIA]; 
           or (2) impose a passenger facility charge under [49 U.S.C. § 40117].”  
           49  U.S.C.  §  47524.    This  provision  raises  an  obvious  question.    If 
           Congress intended to preempt all airport proprietors from enacting 
           noise regulations without first complying with ANCA, why would it 
           also  include  an  enforcement  provision  mandating  the  loss  of 
 
                                                 22 
 
 
 
                                                                                                                                                 

ADA’s  “proprietor  exception”  to  preemption,  and  a  municipal  proprietor’s 

restrictions  on  airport  access  remained  permissible  to  the  extent  they  were 

“reasonable, non‐arbitrary and non‐discriminatory.”  Id. at 109.12  On the record 

presented,  the  district  court  determined  that  the  Mandatory  and  Extended 

Curfew  laws  satisfied  that  standard,  but  that  the  One‐Trip  Limit  law  did  not 

because  it  had  a  “drastic”  effect  on  plaintiffs’  businesses,  and  there  was  “no 

indication  that  a  less  restrictive  measure  would  not  also  satisfactorily  alleviate 

the Airport’s noise problem.”  Id. at 111–12.   

           The  parties  timely  filed  these  interlocutory  cross  appeals,  which  we  have 

jurisdiction to review pursuant to 28 U.S.C. § 1292(a)(1). 


                                                                                                                                                  
           eligibility  for  federal  funding  and  the  ability  to  impose  passenger 
           facility charges?  The logical answer is that Congress intended to use 
           grant and passenger facility charge restrictions to encourage, but not 
           require, compliance with ANCA. 

Id. at 108–09 (brackets in original).  

12  The  district  court  offered  “no  opinion  on  whether  the  FAA  has  authority  to 
enjoin the Local Laws on the basis that the Airport is still federally obligated and 
therefore would need to comply with ANCA’s procedural requirements.”  Id. at 
109 n.10 (citing 49 U.S.C. § 47533 (stating that ANCA does not affect Secretary of 
Transportation’s  authority  to  seek  and  obtain  appropriate  legal  remedies, 
“including injunctive relief”)). 

                                                                      23 
 
 
 
                                                                                              

II.    Discussion 

       A.     Standard of Review 

       When,  as  here,  a  preliminary  injunction  “will  affect  government  action 

taken  in  the  public  interest  pursuant  to  a  statute  or  regulatory  scheme,”  the 

moving  party  must  demonstrate  (1)  irreparable  harm  absent  injunctive  relief, 

(2) a likelihood of success on the merits, and (3) public interest weighing in favor 

of granting the injunction.  Red Earth LLC v. United States,  657 F.3d 138, 143 (2d 

Cir. 2011) (citations and internal quotation marks omitted).  Although we review 

a district court’s decision to grant or deny a preliminary injunction for abuse of 

discretion, see Oneida Nation of N.Y. v. Cuomo, 645 F.3d 154, 164 (2d Cir. 2011), we 

must  assess  de  novo  whether  the  court  “proceeded  on  the  basis  of  an  erroneous 

view of the applicable law,” Chevron Corp. v. Naranjo, 667 F.3d 232, 239 (2d Cir. 

2012);  see  Drake  v.  Lab.  Corp.  of  Am.  Holdings,  458  F.3d  48,  56  (2d  Cir.  2006) 

(reviewing  Federal  Aviation  Act  preemption  de  novo);  U.S.  D.I.D.  Corp.  v. 

Windstream  Commc’ns,  Inc.,  775  F.3d  128,  134  (2d  Cir.  2014)  (reviewing 

jurisdiction de novo). 




                                             24 
 
 
 
                                                                                                 

       B.     The Town’s Challenge to Equity Jurisdiction 

       The  Town  contends  that  the  district  court  erred  in  concluding  that 

plaintiffs  could  invoke  equity  jurisdiction  to  enjoin  the  challenged  laws  as 

preempted by ANCA.  On de novo review, we identify no error. 

              1.  The Doctrine of Ex parte Young Supports Equity Jurisdiction in 
                  this Case 
                   
       The  Supreme  Court  has  “long  recognized”  that  where  “individual[s] 

claim[] federal law immunizes [them] from state regulation, the court may issue 

an injunction upon finding the state regulatory actions preempted.”  Armstrong v. 

Exceptional Child Ctr., Inc., 135 S. Ct. 1378, 1384 (2015).  The principle is most often 

associated with Ex parte Young, 209 U.S. 123, 155–63 (1908), which held that the 

Eleventh  Amendment  does  not  bar  federal  courts  from  enjoining  state  officials 

from  taking  official  action  claimed  to  violate  federal  law.    Since  then,  the 

Supreme Court has consistently recognized federal jurisdiction over declaratory‐ 

and  injunctive‐relief  actions  to  prohibit  the  enforcement  of  state  or  municipal 

orders  alleged  to  violate  federal  law.    See,  e.g.,  Verizon  Md.,  Inc.  v.  Pub.  Serv. 

Comm’n  of  Md.,  535  U.S.  635,  645–46  (2002)  (authorizing  suit  by 

telecommunications  carriers  asserting  federal  preemption  of  state  regulatory 


                                              25 
 
 
 
                                                                                                  

order);  Crosby  v.  Nat’l  Foreign  Trade  Council,  530  U.S.  363,  388  (2000)  (enjoining 

state  statute  barring  certain  foreign  transactions  in  face  of  federal  statute 

imposing conflicting sanctions); City of Burbank v. Lockheed Air Terminal Inc., 411 

U.S.  at  638–40  (upholding  injunction  barring  municipal  aircraft  curfews  as 

subject  to  federal  preemption).    Our  own  court  has  followed  suit.    See,  e.g.,  Air 

Transp. Ass’n of Am., Inc. v. Cuomo, 520 F.3d 218, 221–22 (2d Cir. 2008) (granting 

airline  trade  organization  declaratory  and  injunctive  relief  against  preempted 

state regulatory statute); United States v. State of New York, 708 F.2d 92, 94 (2d Cir. 

1983)  (relying  on  “equitable  power”  recognized  in  Ex  parte  Young  to  uphold 

preliminary injunction against nighttime ban on airport use). 

       In  such  circumstances,  a  plaintiff  does  not  ask  equity  to  create  a  remedy 

not  authorized  by  the  underlying  law.    Rather,  it  generally  invokes  equity 

preemptively to assert a defense that would be available to it in a state or local 

enforcement  action.    See,  e.g.,  Virginia  Office  for  Prot.  &  Advocacy  v.  Stewart,  563 

U.S. 247, 262 (2011) (Kennedy, J., concurring) (invoking Ex parte Young involves 

“nothing more than the pre‐emptive assertion in equity of a defense that would 

otherwise  have  been  available  in  the  State’s  enforcement  proceedings  at  law”); 



                                               26 
 
 
 
                                                                                                  

Fleet Bank, Nat’l Ass’n v. Burke, 160 F.3d 883, 888 (2d Cir. 1998) (noting that it is 

“beyond  dispute  that  federal  courts  have  jurisdiction  over  suits”  that  “seek[] 

injunctive relief from state regulation, on the ground that such regulation is pre‐

empted  by  a  federal  statute  which,  by  virtue  of  the  Supremacy  Clause  of  the 

Constitution,  must  prevail”  (emphasis  in  original)  (quoting  Shaw  v.  Delta  Air 

Lines,  Inc.,  463  U.S.  85,  96  n.14  (1983))).    A  party  is  not  required  to  pursue 

“arguably illegal activity . . . or expose itself to criminal liability before bringing 

suit  to  challenge”  a  statute  alleged  to  violate  federal  law.    Knife  Rights,  Inc.  v. 

Vance, 802 F.3d 377, 385 (2d Cir. 2015) (citations omitted). 

       Plaintiffs,  who  are  here  threatened  with  escalating  fines  and  other 

sanctions under the Local Laws, thus seek to enjoin enforcement on the ground 

that the  laws  were  enacted  in violation of  ANCA’s  procedural  prerequisites  for 

local limits on airport noise and access.  Such a claim falls squarely within federal 

equity jurisdiction as recognized in Ex parte Young and its progeny.   

              2.      ANCA Does Not Limit Equity Jurisdiction 

       A federal court’s equity power to enjoin unlawful state or local action may, 

nevertheless,  be  limited  by  statute.    See  Armstrong  v.  Exceptional  Child  Ctr.,  Inc., 



                                               27 
 
 
 
                                                                                             

135 S. Ct. at 1385; Seminole Tribe of Fla. v. Florida, 517 U.S. 44, 73–74 (1996).  The 

Town does not—indeed, cannot—argue that ANCA expressly precludes actions 

in  equity  relying  on  its  statutory  requirements.    Instead,  the  Town  relies  on 

Armstrong to urge us to recognize ANCA’s implicit foreclosure of equitable relief.  

The argument is not persuasive.   

       In Armstrong, the Supreme Court construed a different statute—part of the 

the  Medicaid  Act—implicitly  to  preclude  healthcare  providers  from  invoking 

equity  to  enjoin  state  officials  from  reimbursing  medical  service  providers  at 

rates  lower  than  the  federal  statute  required.    The  Court  located  Congress’s 

intent to foreclose such equitable relief in two aspects of the statute.  First, federal 

statutory  authority  to  withhold  Medicaid  funding  was  the  “sole  remedy” 

Congress  provided  for  a  state’s  failure  to  comply  with  Medicaid  requirements.  

Armstrong  v.  Exceptional  Child  Ctr.,  Inc.,  135  S.  Ct.  at  1385  (citing  42  U.S.C. 

§ 1396c); see id. (recognizing that “‘express provision of one method of enforcing 

a substantive rule suggests that Congress intended to preclude others’” (quoting 

Alexander v. Sandoval, 532 U.S. 275, 290 (2001))).  Second, even if the existence of a 

provision authorizing the Secretary of Health and Human Services to enforce the 



                                            28 
 
 
 
                                                                                              

statute  by  withholding  funds  “might  not,  by  itself,  preclude  the  availability  of 

equitable  relief,”  it  did  so  “when  combined  with  the  judicially  unadministrable 

nature of [the statutory] text.”  Id. (emphasis in original); see id. (“It is difficult to 

imagine a requirement broader and less specific than § 30(A)’s mandate that state 

plans  provide  for  payments  that  are  ‘consistent  with  efficiency,  economy,  and 

quality  of  care,’  all  the  while  ‘safeguard[ing]  against  unnecessary  utilization  of 

. . .  care  and  services.’”  (citation  omitted)).    In  sum,  “[t]he  sheer  complexity 

associated  with  enforcing  §  30(A),  coupled  with  the  express  provision  of  an 

administrative  remedy,  §  1396c,  shows  that  the  Medicaid  Act  precludes  private 

enforcement of § 30(A) in the courts.”  Id.   

       ANCA  cannot  be  analogized  to  the  Medicaid  statute  in  either  of  the  two 

ways  prompting  jurisdictional  concern  in  Armstrong.    First,  as  to  the 

identification  of  an  exclusive  remedy,  there  is  no  textual  basis  to  conclude  that 

the  loss  of  federal  funding  is  the  only  consequence  for  violating  ANCA.    The 

Town  highlights—as  the district  court  did—49  U.S.C.  § 47526,  which states that 

an  airport  may  not  receive  AIP  grants  or  collect  passenger  facility  charges 

“[u]nless the Secretary of Transportation is satisfied” that, insofar as the airport 



                                             29 
 
 
 
                                                                                           

imposes  any  noise  or  access  restrictions,  those  regulations  comply  with  the 

statute.  The Town’s assertion that this is the sole available remedy for violating 

ANCA, however, is defeated by § 47533, which states that, “[e]xcept as provided 

by section 47524 of this title, this subchapter does not affect . . . the authority of 

the  Secretary  of  Transportation  to  seek  and  obtain  legal  remedies  the  Secretary 

considers  appropriate,  including  injunctive  relief.”    49  U.S.C.  § 47533(3).    As 

already  noted,  §  47524  provides  only  limited  exceptions  to  the  Secretary’s 

authority to bring suit: as against local Stage 2 aircraft restrictions if the airport 

proprietor  complies  with  §  47524(b)’s  notice‐and‐comment  process;13  and  as 

against  local  Stage  3  and  4  aircraft  restrictions  “agreed  to  by  the  airport 

proprietor  and  all  aircraft  operators”  or  approved  by  the  FAA,  id.  § 47524(c).  

Thus, § 47533 confirms that Congress did not intend § 47526 to be the only means 

of enforcing ANCA’s procedural requirements.  The FAA can employ any legal 

or  equitable  remedy  necessary  to  prevent  airports  from  enacting  or  enforcing 

restrictions on (1) Stage 2 aircraft without utilizing the § 47524(b) process, and on 

                                              
13 But see City of Naples Airport Auth. v. FAA, 409 F.3d at 434–35 (holding that FAA 

retains  power  under  AAIA  to  withhold  AIP  funding  for  airport  that  imposes 
unreasonable Stage 2 aircraft restrictions). 

                                           30 
 
 
 
                                                                                              

(2)  Stage  3  and  4  aircraft  without  securing  either  the  § 47524(c)  consent  of  all 

airport operators or the FAA’s own approval.  The fact that Congress conferred 

such broad enforcement authority on the FAA, and not on private parties, does 

not imply its intent to bar such parties from invoking federal jurisdiction where, 

as here, they do so not to enforce the federal law themselves, but to preclude a 

municipal  entity  from  subjecting  them  to  local  laws  enacted  in  violation  of 

federal requirements.  See Air Transp. Ass’n of Am., Inc. v. Cuomo, 520 F.3d at 222 

(pre‐enforcement  challenge  to  pre‐empted  state  law  presented  no  “barriers  to 

justiciability”) (citing Ex parte Young, 209 U.S. at 145–47). 

       Further  support  for  the  conclusion  that  Congress  did  not  intend  for 

funding  ineligibility  to  be  the  sole  means  of  enforcing  the  §  47524(b)  and  (c) 

requirements can be located in the twenty‐year compliance assurance that airport 

proprietors  must  give  in  return  for  AIP  grants.    Such  grants,  unlike  Medicaid 

funding,  involve  one‐time  transfers.    Thus,  if,  as  the  Town  argues,  the  sole 

remedy  for  a  proprietor’s  failure  to  comply  with  the  §  47524  requirements  for 

local laws is the loss of eligibility for future funding, the proprietor could (1) give 

a  twenty‐year  assurance  of  compliance  to  obtain  an  AIP  grant  on  one  day  and, 



                                             31 
 
 
 
                                                                                                    

(2) on  the  next  day,  promulgate  non‐ANCA‐compliant  laws,  relinquishing 

eligibility  for  future  grants.    We  cannot  conclude  that,  in  those  circumstances, 

Congress  intended  to  foreclose  legal  or  equitable  actions  to  enforce  either  the 

statutorily  mandated  assurances  or  ANCA’s  procedural  prerequisites  for  local 

legislation.    See  generally  Corley  v.  United  States,  556  U.S.  303,  314  (2009)  (stating 

that  courts  must  construe  statute  “so  that  no  part  will  be  inoperative  or 

superfluous, void or insignificant” (internal quotation marks omitted)).  Indeed, 

§ 47533 makes plain that Congress did not so intend. 

       Second, unlike the Medicaid claim at issue in Armstrong, plaintiffs’ ANCA‐

based  challenge  to  the  Town’s  Local  Laws  would  not  require  application  of  a 

judicially unadministrable standard.  In urging otherwise, the Town relies on 49 

U.S.C.  § 47524(c),  the  statutory  section  detailing  various  factors  that  can  inform 

an FAA decision to approve local noise restrictions on Stage 3 aircraft.  The Town 

argues that ANCA compliance is, thus, so much a matter of agency discretion as 

to signal Congress’s intent that the FAA alone—not private individuals—should 

enforce  the  statute’s  terms.    The  argument  fails  because  §  47524(c)  sets  forth  a 

simple rule: that airports seeking to impose noise restrictions on Stage 3 aircraft 



                                                32 
 
 
 
                                                                                                   

must  obtain  either  the  consent  of  all  aircraft  operators  or  FAA  approval.    It  is 

“difficult  to  imagine”  more  straightforward  requirements.    Armstrong  v. 

Exceptional  Child  Ctr.,  Inc.,  135  S.  Ct.  at  1385.    A  federal  court  can  evaluate  the 

Town’s  compliance  with  these  obligations  without  engaging  in  the  sort  of 

“judgment‐laden”  review  that  the  Supreme  Court  in  Armstrong  concluded 

evinced  Congress’s  intent  not  to  permit  private  enforcement  of  §  30A  of  the 

Medicaid  Act.14    Id.    Indeed,  at  oral  argument  before  this  court,  the  Town 

acknowledged  that  this  case  does  not  implicate  “the  same  kind  of  judicial 

administrability  problem”  as  Armstrong.    See  Oral  Argument,  June  20,  2016,  at 

1:26:39–45. 

       In  sum,  because  (1)  the  denial  of  eligibility  for  federal  funding  is  not  the 

exclusive  remedy  for  an  airport  proprietor’s  failure  to  comply  with  ANCA’s 



                                              
14  While  Stage 2 aircraft  operations—addressed  in  §  47524(b)—were  phased  out 
by  December  31,  2015,  the  same  conclusion  obtains  with  respect  to  that 
subsection.      Under  § 47524(b),  airports  must,  more  than  180  days  before  a 
restriction  becomes  effective,  publish  the  proposed  restriction  and  make 
available  for  public  comment  an  analysis  of  the  restriction’s  costs  and  benefits, 
including alternative measures that were considered.  As with § 47524(c), judicial 
administration  of  subsection  (b)  is  simple:  if  no  such  notice  has  been  published 
for the requisite period, the proposed Stage 2 restriction violates ANCA.  

                                               33 
 
 
 
                                                                                           

procedural  requirements,  and  (2)  those  requirements  plainly  are  judicially 

administrable,  we  conclude  that  Congress  did  not  intend  implicitly  to  foreclose 

plaintiffs  from  invoking  equitable  jurisdiction  to  challenge  the  Town’s 

enforcement of Local Laws enacted in alleged violation of ANCA.  Accordingly, 

the Town’s jurisdictional challenge is without merit. 

      C.     Plaintiffs’ ANCA‐Based Preemption Claim 

      Plaintiffs  fault  the  district  court’s  conclusion  that  they  are  unlikely  to 

succeed  on  the  merits  of  their  preemption  challenge  to  the  Local  Laws.    They 

argue  that  ANCA’s  procedural  requirements  for  local  restrictions  on  airport 

access apply to all public airport proprietors regardless of their federal funding 

status.  Thus, plaintiffs maintain, the Town’s disavowal of future federal funding 

cannot  insulate  the  Local  Laws  from  ANCA’s  procedural  requirements.    And 

enactment  of  the  Local  Laws  without  such  procedures  cannot  be  deemed 

reasonable  so as to support a proprietor  exception  to  federal  preemption  under 

the  ADA.    We  agree  and,  therefore,  conclude  that  plaintiffs  are  entitled  to  a 

preliminary injunction barring enforcement of all three Local Laws.    




                                           34 
 
 
 
                                                                                             

              1.     ANCA’s Text and Context Establish Procedural Requirements 
                     for  Local  Noise  and  Access  Restrictions  Applicable  to  All 
                     Public Airport Proprietors 

       In considering de novo whether ANCA’s § 47524 procedural requirements 

for local noise and access restriction laws apply to all public airport proprietors,  

or only to those receiving federal funding as the Town contends, we begin with 

the statute’s text because “we assume that the ordinary meaning of the statutory 

language  accurately  expresses  the  legislative  purpose.”    Marx  v.  Gen.  Revenue 

Corp.,  133  S.  Ct.  1166,  1172  (2013)  (brackets  and  internal  quotation  marks 

omitted).    In  deciding  “whether  the  language  at  issue  has  a  plain  and 

unambiguous meaning with regard to the particular dispute in the case,”  Roberts 

v.  Sea‐Land  Servs.,  Inc.,  132  S.  Ct.  1350,  1356  (2012)  (internal  quotation  marks 

omitted),  we  consider  “the  language  itself,  the  specific  context  in  which  that 

language is used, and the broader context of the statute as a whole,” Greathouse v. 

JHS Sec. Inc., 784 F.3d 105, 111 (2d Cir. 2015) (internal quotation marks omitted).  

“If the statutory language is unambiguous and the statutory scheme is coherent 

and consistent . . . the inquiry ceases.”  Kingdomware Techs., Inc. v. United States, 

136 S. Ct. 1969, 1976 (2016) (internal quotation marks omitted).  That is the case 

with respect to the relevant provisions of § 47524, which employ comprehensive 
                                            35 
 
 
 
                                                                                                     

and  unmistakably  limiting  language  in  affording  airport  proprietors  some 

authority to regulate noise. 

       Subsection  (b)  states  that  a  local  “airport  noise  or  access  restriction  may 

include  a  restriction  on  the  operation  of  stage  2  aircraft  .  .  .  only  if  the  airport 

operator publishes the proposed restriction and prepares and makes available for 

public  comment  at  least  180  days  before  the  effective  date  of  the  proposed 

restriction” the analysis outlined therein.  49 U.S.C. § 47524(b) (emphasis added).  

Similarly, subsection (c) states that “an airport noise or access restriction on the 

operation  of  stage  3  aircraft  .  .  .  may  become  effective  only  if  the  restriction  has 

been  agreed  to  by  the  airport  proprietor  and  all  aircraft  operators  or  has  been 

submitted  to  and  approved  by  the  [FAA]  after  an  airport  or  aircraft  operator’s 

request for approval.”  Id. § 47524(c)(1) (emphasis added).  The phrase “only if” 

is unambiguously limiting, identifying procedures that airport proprietors must 

follow in order to impose any noise or access restrictions on air operations.15  At 



                                              
15 This language reflects the statute as it was re‐codified in 1994, when Congress 

published  a  reorganized  version  of  Title  49  “without  substantive  change.”  
Section 1(a), Pub. L. No. 103‐272, 108 Stat. 745 (1994).  As originally enacted, the 
statute  provided  that  “[n]o  airport  noise  or  access  restriction  shall  include  a 
 
                                               36 
 
 
 
                                                                                                                                                 

the  same  time,  no  statutory  language  cabins  these  procedural  requirements  to 

proprietors receiving or maintaining eligibility for federal funds.  Thus, the plain 

statutory text is fairly read to mandate the identified procedural requirements for 

local noise and access restrictions on Stage 2 and 3 aircraft at any public airport.  



                                                                                                                                                  
restriction on operations of Stage 2 aircraft, unless the airport operator” complied 
with  the  statute’s  notice‐and‐comment  requirements.    ANCA  §  9304(c),  Pub.  L. 
No.  101‐508,  104  Stat.  1388‐381  (1990)  (emphasis  added).    It  further  established 
that  “[n]o  airport  noise  or  access  restriction  on  the  operation  of  a  Stage  3 
aircraft . . . shall be effective unless it has been agreed to by the airport proprietor 
and  all  aircraft  operators  or  has  been  submitted  to  and  approved  by  the  [FAA] 
pursuant to an airport or aircraft operator’s request for approval.”  Id. § 9304(b), 
104  Stat.  1388‐380–81  (emphasis  added).    The  Supreme  Court  has  “often 
observed” that similar language is unambiguously mandatory.  Ross v. Blake, 136 
S. Ct. 1850, 1856 (2016) (construing as mandatory language in 42 U.S.C. § 1997e(a) 
stating that “[n]o action shall be brought with respect to prison conditions under 
section 1983 of this title, or any other Federal law, by a prisoner confined in any 
jail, prison, or other correctional facility until such administrative remedies as are 
available are exhausted” (emphasis added)). 
 
Because Congress made clear that the 1994 recodification of § 47524 did not effect 
any  “substantive  change”—a  representation  consistent  with  the  absence  of  any 
material difference between the two versions of the statute—the same mandatory 
conclusion  obtains  notwithstanding  the  stylistic  revisions.    Northwest,  Inc.  v. 
Ginsberg, 134 S. Ct. 1422, 1429 (2014) (internal quotation marks omitted).  In any 
event,  we  “will  not  .  .  .  infer[]  that  Congress,  in  revising  and  consolidating  the 
laws, intended to change their effect unless such intention is clearly expressed.”  
Finley v. United States, 490 U.S. 545, 554 (1989).  There is no such clear expression 
here. 

                                                                     37 
 
 
 
                                                                                                 

See  City  of  Naples  Airport  Auth.  v.  FAA,  409  F.3d  at  433–34  (stating  that  airports 

“must  comply”  with  §  47524(b)  to  impose  Stage  2  aircraft  restrictions,  and  that 

“subsection (c)’s requirement of FAA approval is not tied to grants; grants or not, 

no  airport  operator  can  impose  a  Stage  3  restriction  unless  the  FAA  gives  its 

approval”). 

       Statutory context further compels this construction.  First, the only textual 

limitation  on  the  aforementioned  procedural  requirements  is  that  referenced  in 

§ 47524(d),  a  “grandfather”  provision  that  generally  exempts  local  noise 

restrictions existing prior to ANCA’s effective date. 

       Second,  §  47527  shifts  liability  for  “noise  damages”  from  local  airport 

proprietors  to  the  federal  government  when  “a  taking  has  occurred  as  a  direct 

result  of  the  [FAA’s]  disapproval”  of  a proposed  restriction.    49  U.S.C.  §  47527.    

Insofar  as  the  proprietor  exception  to  federal  preemption  rests  on  an  airport 

operator’s potential liability for—and, thus, right to mitigate—noise damage “by 

restricting  the  use  of  his  airport,”  Concorde  I,  558  F.2d  at  83  (citing  Griggs  v. 

Allegheny  Cty.,  369  U.S.  at  84),  the  federal  government’s  assumption  of  that 

liability not only undermines the rationale for the exception, but also offsets the 



                                              38 
 
 
 
                                                                                          

extent to which ANCA constrains local authority.  Moreover, no language limits 

this federal acceptance of liability to airports whose proprietors have received or 

are  eligible  for  AIP  grants.    Thus,  the  general  assumption  of  liability  under 

§ 47527 reinforces the conclusion that Congress intended for the requirements of 

§ 47524(b) and (c) to apply generally to all proprietors wishing to impose noise or 

access restrictions on Stage 2, 3, or 4 aircraft at public airports.   

      Third,  §  47533(3)  places  no  limits—and  certainly  no  funding  eligibility 

condition—on  the  FAA’s  statutory  authority  to  enforce  the  §  47524(b)  and  (c) 

procedural requirements. 

      The Town nevertheless urges us to construe § 47524 in light of § 47526 and 

to conclude from that funding ineligibility provision that Congress’s intent was 

to  “encourage,  but  not  require,  compliance”  with  the  former’s  procedures.  

Town’s Br. 34 (citing Friends of the E. Hampton Airport, Inc. v. Town of E. Hampton, 

152 F. Supp. 3d at 109).  We are not persuaded.  As explained supra at Part III.B.2, 

§ 47526  provides  for  loss  of  funding  eligibility  as  a  consequence  of 

noncompliance with § 47524 procedures.  Nothing in § 47526 signals that funding 




                                            39 
 
 
 
                                                                                                 

ineligibility  is  the  only  consequence  of  such  a  procedural  violation.16    The  same 

conclusion obtains with respect to the funding ineligibility effected by § 47524(e) 

with particular reference to § 47524(c) violations. 

       In  sum,  ANCA’s  text  and  context  unambiguously  indicate  Congress’s 

intent  for  the  §  47524  procedural  mandates  to  apply  to  all  public  airport 

proprietors regardless of their funding eligibility.    




                                              
16 We do not think that the title of § 47526 (“Limitations for noncomplying airport 

noise  and  access  restrictions”)  can  fairly  be  read  in  the  definitive  (i.e.,  “[The] 
Limitations  for  .  .  .”)  to  support  the  Town’s  urged  conclusion.    Precedent 
instructs  that  a  statute’s  title  “cannot  limit  the  plain  meaning  of  the  text,” 
Pennsylvania  Dep’t  of  Corrs.  v.  Yeskey,  524  U.S.  206,  212  (1998),  and  that  rule 
applies  with  particular  force  here  where  the  quoted  title  was  not  part  of  the 
statute  as  originally  enacted  in  1990.    Rather,  it  was  added  as  part  of  the  non‐
substantive 1994 recodification.  Compare ANCA § 9307, 104 Stat. 1388‐382, with 
49  U.S.C.  §  47526.    “Congress  made  it  clear”  that  this  recodification  “did  not 
effect  any  ‘substantive  change.’”    Northwest,  Inc.  v.  Ginsberg,  134  S.  Ct.  at  1429.  
Indeed, the statute’s original title, “Limitation on Airport Improvement Program 
Revenue,”  is  as  susceptible  to  the  indefinite  as  the  definite  article,  i.e.,  “[A] 
Limitation on . . . “ and, thus, cannot be construed to manifest Congress’s intent 
that  federal  funding  ineligibility  be  the  sole  consequence  of  a  §  47524(b)  or  (c) 
violation.  

                                              40 
 
 
 
                                                                                              

              2.     Congress’s  Intent  for  ANCA  Procedures  To  Apply 
                     Comprehensively and Mandatorily Is Confirmed by Statutory 
                     Findings, Legislative History, and Implementing Regulations 

       Even  if  text  and  context  did  not  speak  unambiguously  to  the  question, 

statutory  findings,  legislative  history,  and  implementing  regulations  would 

confirm  the  conclusion  that  §  47524(b)  and  (c)  apply  comprehensively  and 

mandatorily to all public airport proprietors.   

       Congress  promulgated  ANCA  based  on  findings  that  “community  noise 

concerns have led to uncoordinated and inconsistent restrictions on aviation that 

could  impede  the  national  air  transportation  system”  and,  therefore,  “noise 

policy  must  be  carried  out  at  the  national  level.”    49  U.S.C.  § 47521(2)–(3) 

(emphasis added).  Such findings, which are “particularly useful” in determining 

congressional  intent,  Dole  v.  United  Steelworkers  of  Am.,  494  U.S.  26,  36  (1990); 

accord  WLNY‐TV,  Inc.  v.  FCC,  163  F.3d  137,  142  (2d  Cir.  1998)—and  which 

themselves  speak  in  mandatory  terms—undermine  the  Town’s  argument  that 

Congress  intended  for  the  §  47524(b)  and  (c)  procedures  to  apply  only  to  noise 

and  access  restrictions  at  some  public  airports,  i.e.,  those  whose  proprietors 

wished  to  maintain  federal  funding  eligibility.    It  was  by  mandating  local 

restriction  procedures  for  all  public  airport  proprietors  that  Congress  could 
                                             41 
 
 
 
                                                                                            

prevent  “uncoordinated  and  inconsistent  restrictions”  “at  the  national  level,” 

while  still  allowing  “local  interest  in  aviation  noise  management  [to]  be 

considered  in  determining  the  national  interest.”    49  U.S.C.  §  47521(1)–(4).  

Congress’s  recognition  that  “revenues  controlled  by  the  [federal]  government 

can  help  resolve  noise  problems  and  carry  with  them  a  responsibility  to  the 

national  airport  system,”  id.  §  47521(6),  does  not  undermine  this  conclusion.  

Congress  can  certainly  regulate  commerce  both  by  providing  monetary 

incentives  for  voluntary  compliance  by  some  actors,  while  at  the  same  time 

allowing for enforcement actions more generally.  Nor are we persuaded by the 

Town’s  contention  that the  reference  to “noise  problems”  in the  quoted  excerpt 

from  §  47521(6)  refers  to  noise  restrictions,  as  opposed  to  problems  created  by 

airport noise.  In any event, the finding states only that such revenue control “can 

help resolve” those problems, which comports with a view of funding eligibility 

as a means—but not the only means—of executing ANCA’s policy objectives.  Id. 

(emphasis added). 

       That  conclusion  is  consistent,  moreover,  with  ANCA’s  legislative  history.  

ANCA  was  adopted  after  Congress  determined  that  voluntary  financial  and 



                                            42 
 
 
 
                                                                                             

legal incentives established by the Aviation Safety and Noise Abatement Act of 

1979, Pub. L. No. 96‐193, 94 Stat. 50 (recodified at 49 U.S.C. §§ 47501–47510), had 

proved  insufficient  to  secure  airport  conformity  to  federal  aviation  policy 

respecting  noise.    Notwithstanding  these  incentives,  and  the  federal  funding 

scheme established by the AAIA in 1982, Congress perceived that a “patchwork 

quilt”  of  local  noise  restrictions  continued  to  stymie  the  airport  development 

required  for  the  nation’s  aviation.    See  136  Cong.  Rec.  S13619  (Sept.  24,  1990) 

(statement  of  Sen.  Ford).17    Thus,  it  was  to  resolve  a  problem  that  persisted 

despite  federal  financial  incentives  that  Congress  enacted  regulatory  legislation 



                                              
17  Senator  Wendell  H.  Ford,  the  original  sponsor  of  the  legislation  ultimately 

enacted as ANCA, explained as follows:  
            
           No issue facing air transportation is more important than settling the 
           noise  debate.    The  greatest  obstacle  to  expanding  airports  and 
           increasing  air  carrier  service  is  the  opposition  to  aircraft  noise  and 
           not  the  cost  of  building  more  runways  and  establishing  more 
           technologically  advanced  air  traffic  control. .  .  .  Airports  are  now 
           telling the airlines what kind of aircraft they can fly as a method of 
           regulating  noise.    Some  airports  have  enforced  restrictions  on  the 
           type  of  aircraft,  the  number  of  operations  and  the  time  of  day  for 
           operations. 

136 Cong. Rec. S13619 (Sept. 24, 1990). 

                                            43 
 
 
 
                                                                                                  

permitting  local  noise  and  access  restrictions  at  public  airports  “only  if”  the 

restrictions conformed to the procedural mandates of § 47524(b) and (c).   

       Indeed, many of the legislators who opposed ANCA’s enactment objected 

to  the  statute’s  mandatory  nature  precisely  because  it  meant  that  local  noise 

restrictions not enacted under the specified procedures would be preempted by 

federal  law.    See,  e.g.,  136  Cong.  Rec.  S15819  (Oct.  18,  1990)  (statement  of  Sen. 

Durenberger)  (“This  [legislation]  would  have  far  reaching  consequences  for  the 

millions of Americans living beneath the landing and takeoff flight paths of our 

Nation’s airports.  In many communities, the pending aviation noise legislation 

would  effectively  preempt  existing  local  aviation  noise  controls.”);  id.  at  S15820 

(statement of Sen. Sarbanes) (“[T]his legislation has far‐reaching ramifications for 

cities  and  towns  throughout  the  country.    Many  of  these  communities  have 

already  been  through  the  long,  and  often  painful  process  of  developing 

comprehensive  noise  standards  for  their  airports  .  .  .  balancing  the  economic 

development interests of those communities and the desire to provide a healthy 

environment  free  of  noise  pollution  .  .  .  .”).    This  belies  the  suggestion  that  in 

ANCA, Congress was, yet again, seeking only to give incentives for compliance 



                                               44 
 
 
 
                                                                                                

by  those  seeking  federal  funding.    Rather,  it  confirms  mandated  procedures 

applicable  to  all  proprietors  seeking  to  impose  noise  or  access  restrictions  at 

public airports.  

       Finally, even if text, context, findings, and history did not speak so plainly, 

any  ambiguity  would  be  resolved  by  the  FAA’s  interpretation  of  §  47524  to 

mandate  procedural  compliance  regardless  of  funding  status.    See  Chevron, 

U.S.A.,  Inc.  v.  Nat.  Res.  Def.  Council,  467  U.S.  837,  844  (1984)  (“We  have  long 

recognized  that  considerable  weight  should  be  accorded  to  an  executive 

department’s construction of a statutory scheme it is entrusted to administer.”).  

The  FAA’s  Part  161  regulations  state  that  “notice,  review,  and  approval 

requirements  set  forth  in  this  part  apply  to  all  airports  imposing  noise  or  access 

restrictions” affecting Stage 2 or Stage 3 airport operations.  14 C.F.R. §§ 161.3(c), 

161.5  (emphasis  added).    They  admit  no  exception  for  airports  not  maintaining 

federal funding eligibility.  Rather, they employ comprehensive and mandatory 

language.  See id. § 161.205(a) (“Each airport operator proposing a noise or access 

restriction on Stage 2 aircraft operations shall prepare the [specified analysis] and 

make  it  available  for  public  comment  .  .  .  .”  (emphases  added)),  §  161.303(a) 



                                              45 
 
 
 
                                                                                                

(“Each  airport  operator  or  aircraft  operator  .  .  .  proposing  a  Stage  3  restriction 

shall provide public notice and an opportunity for public comment, as prescribed 

in  this  subpart,  before  submitting  the  restriction  to  the  FAA  for  review  and 

approval.”  (emphases  added)).    Further,  the  FAA  regulations  state,  in  no 

uncertain  terms,  that  “the  procedures  to  terminate  eligibility  for  airport  grant 

funds and authority to impose or collect passenger facility charges for an airport 

operator’s failure to comply with [ANCA] . . . may be used with or in addition to 

any  judicial  proceedings  initiated  by  the  FAA  to  protect  the  national  aviation 

system and related Federal interests.”  Id. § 161.501(a) (emphasis added). 

       In  sum,  the  statutory  findings,  legislative  history,  and  implementing 

regulations  accord  with  what  we  have  identified  as  the  plain  meaning  of 

ANCA’s  text.    We  therefore  construe  §  47524(b)  and  (c)  to  mandate  procedures 

for  the  enactment  of  local  noise  and  access  restrictions  by  any  public  airport 

operator,  regardless  of  federal  funding  status.    Because  these  procedures  are 

mandatory and comprehensive, we further conclude that local laws not enacted 

in compliance with them (which the Town concedes the Local Laws challenged 

in this case were not) are federally preempted.  See Hillman v. Maretta, 133 S. Ct. 



                                              46 
 
 
 
                                                                                              

1943, 1949–50 (2013) (“State law is pre‐empted to the extent of any conflict with a 

federal statute.” (internal quotation marks omitted)); In re Tribune Co. Fraudulent 

Conveyance Litig., 818 F.3d 98, 109–10 (2d Cir. 2016) (recognizing that such conflict 

occurs  when,  inter  alia,  “state  law  stands  as  an  obstacle  to  the  accomplishment 

and  execution  of  the  full  purposes  and  objectives  of  Congress”  (internal 

quotation marks omitted)). 

       Accordingly, plaintiffs are likely to succeed on their preemption claim and 

are  entitled  to  an  injunction  prohibiting  the  Town’s  enforcement  of  each  of  the 

three challenged Local Laws.   

              3.     National  Helicopter  Warrants  No  Different  Preemption 
                     Conclusion 

       National Helicopter Corp. of America v. City of New York, 137 F.3d 81 (2d Cir. 

1998),  relied  on  by  the  Town  as  well  as  the  district  court,  does  not  warrant  a 

different conclusion on preemption. 

       In that case, the parties cross appealed the partial grant and partial denial 

of  an  injunction  barring  New  York  City  from  restricting  operations  at 

Manhattan’s  East  34th  Street  Heliport.    Plaintiff  helicopter  operator  “National” 

argued that the “regulation of airports is a field preempted by federal law,” id. at 


                                             47 
 
 
 
                                                                                         

84, while the City maintained that its restrictions represented a lawful exercise of 

its  power as the Heliport’s proprietor, id. at 88.18   


                                              
18  Preliminary  to  ruling,  the  court  provided  a  general  outline  of  how  the 

proprietor  exception  fits  within  the  ADA’s  general  preemption  of  local  laws 
pertaining to airline operations:  
            
                      Congress preempted state and local regulations “related 
                      to  a  price,  route  or  service  of  an  air  carrier”  when  it 
                      passed  § 1305(a)  of  the  Airline  Deregulation  Act,  now 
                      recodified  at  49  U.S.C.  §  41713(b)(1)  (1994).    Cf.  id. 
                      § 40101, et seq. (1994) (Federal Aviation Act); id. § 44715 
                      (1994)  (Noise  Control  Act);  id.  §  47521,  et  seq.  (1994) 
                      (Airport  Noise  and  Capacity  Act)  (acts  implying 
                      preemption of noise regulation at airports). 

             In enacting the aviation legislation, Congress stated that 
             the preemptive effect of § 1305(a) did not extend to acts 
             passed  by  state  and  local  agencies  in  the  course  of 
             “carrying out [their] proprietary powers and rights.”  Id. 
             §  41713(b)(3).    Under  this  “cooperative  scheme,” 
             Congress  has  consciously  delegated  to  state  and 
             municipal  proprietors  the  authority  to  adopt  rational 
             regulations with respect to the permissible level of noise 
             created  by  aircraft  using  their  airports  in  order  to 
             protect the local population.  See Concorde I, 558 F.2d at 
             83–84  (discussing  the  1968  amendment  to  Federal 
             Aviation  Act  and  Noise  Control  Act  legislative  history 
             in  which  Congress  specifically  reserved  the  rights  of 
             proprietors  to  establish  regulations  limiting  the 
             permissible  level  of noise  at their  airports);  S. Rep.  No. 
             96–52, at 13 (1980), reprinted in 1980 U.S.C.C.A.N. 89, 101 
 
                                            48 
 
 
 
                                                                                                                                                 

           The Town urges us to conclude from the fact that National Helicopter found 

certain  of  the  challenged  restrictions  to  fall  within  the  proprietor  exception—

despite the City’s apparent failure to comply with ANCA procedures—that this 

court  has  necessarily,  if  not  explicitly,  decided  that  ANCA  procedures  do  not 

                                                                                                                                                  
                      (proclaiming  that  the  Aviation  Safety  and  Noise 
                      Abatement Act was not “intended to alter the respective 
                      legal  responsibilities  of  the  Federal  Government  and 
                      local  airport  proprietors  for  the  control  of  aviation 
                      noise”) . . . . 

                      Hence,  federal  courts  have  recognized  federal 
                      preemption over the regulation of aircraft and airspace, 
                      subject  to  a  complementary  though  more  “limited  role 
                      for local airport proprietors in regulating noise levels at 
                      their airports.”  City and County of San Francisco v. FAA, 
                      942  F.2d  1391,  1394  (9th  Cir.  1991).    Under  this  plan  of 
                      divided  authority,  we  have  held  that  the  proprietor 
                      exception  allows  municipalities  to  promulgate 
                      “reasonable,  nonarbitrary  and  non‐discriminatory” 
                      regulations  of  noise  and  other  environmental  concerns 
                      at the local level.  Concorde I, 558 F.2d at 84 (regulations 
                      of  noise  levels);  see  also  Western  Air  Lines,  Inc.  v.  Port 
                      Auth.  of  N.Y.  &  N.J.,  658  F.  Supp.  952,  957  (S.D.N.Y. 
                      1986)  (permissible  regulations  of  noise  and  other 
                      environmental  concerns),  aff’d,  817  F.2d  222  (2d  Cir. 
                      1987). 

Id. at 88–89. 

 

                                                                      49 
 
 
 
                                                                                                  

limit the scope of the ADA’s proprietor exception to federal preemption, thereby 

foreclosing  a  contrary  decision  in  this  case.    The  argument  is  unpersuasive  for 

several reasons.   

       First,  “a  sub  silentio  holding  is  not  binding  precedent.”    Getty  Petroleum 

Corp.  v.  Bartco  Corp.,  858  F.2d  103,  113  (2d  Cir.  1988)  (internal  quotation  marks 

omitted);  see  also  United  States  v.  Hardwick,  523  F.3d  94,  101  n.5  (2d  Cir.  2008) 

(explaining  that  government  concession  in  prior  appeal  that  certain  evidence 

should  not  be  considered  in  evaluating  sufficiency  did  not  bind  later  panel 

because first panel “did not independently analyze whether this was the proper 

course”);  United  States  v.  Johnson,  256  F.3d  895,  916  (9th  Cir.  2001)  (en  banc) 

(reasoning  that  court  is  not  bound  by  earlier  “statement  of  law  .  .  .  uttered  in 

passing  without  due  consideration  of  the  alternatives,  or  where  it  is  merely  a 

prelude to another legal issue that commands the panel’s full attention”). 

       Second,  National  Helicopter  is  distinguishable  from  this  case  in  that  the 

court there understood National “not [to] dispute the viability of the proprietor 

exception.”    National  Helicopter  Corp.  of  Am.  v.  City  of  New  York,  137  F.3d  at  89.  

Rather, it understood National to argue that the exception did not apply because 



                                               50 
 
 
 
                                                                                                

the  City’s  challenged  actions  were  taken  under  its  police  power  rather  than  its 

proprietary authority.  See id.  In resolving that dispute favorably to the City, this 

court  did  not  address  whether  and  to  what  extent  ANCA’s  procedural 

requirements  cabined  the  reasonable  exercise  of  a  municipality’s  proprietary 

authority  over  airport  noise,  much  less  did  it  decide  whether  local  restrictions 

imposed in the absence of ANCA procedures were federally preempted.  Indeed, 

the court mentioned ANCA only in passing, at the end of a string cite comparing 

the ADA with other “acts implying preemption of noise regulation at airports.”  

Id. at 88.19 



                                              
19  We  need  not  ourselves  decide  whether  National’s  briefing  might  have  been 

understood  differently.    See  generally  Plaintiff‐Appellee‐Cross‐Appellant  Br.  40, 
National  Helicopter  Corp.  of  Am.  v.  City  of  New  York,  137  F.3d  81  (2d  Cir.  1998) 
(arguing  for  affirmance  of  injunction  on  alternative  ground  that  ANCA 
“preempts restrictions on Stage 2 and Stage 3 aircraft that were imposed without 
following  ANCA’s  required  procedures  and  cost‐benefit  calculations”).    We 
consider  only  whether  the  panel  in  National  Helicopter  in  fact  decided  whether 
ANCA’s  procedural  requirements  inform  the  proprietor  exception  to  ADA 
preemption.  We conclude that National Helicopter did not decide that question.   
 
In  any  event,  consistent  with  our  practice  in  such  circumstances,  we  have 
circulated  this  opinion  to  all  active  members  of  this  court  prior  to  filing.    See 
Shipping Corp. of India Ltd. v. Jaldhi Overseas Pte Ltd., 585 F.3d 58, 67 & n.9 (2d Cir. 
2009). 

                                              51 
 
 
 
                                                                                                    

       What the court did acknowledge, however, was that the role preserved for 

local airport proprietors in regulating noise levels is a “limited” one.  Id.  To the 

extent  local  restrictions  must  be  “reasonable,  nonarbitrary,  and  non‐

discriminatory,”  id.  (internal  quotation  marks  omitted),  nothing  in  National 

Helicopter suggests that an airport proprietor can satisfy these criteria if he fails to 

comply  with  mandated  procedures  of  federal  law—such  as  ANCA—for  the 

enactment of such restrictions.  To the contrary, actions taken in violation of legal 

mandates are, by their nature, unreasonable and arbitrary.  See generally Austin v. 

U.S.  Parole  Comm’n,  448  F.3d  197,  200  (2d  Cir.  2006)  (noting  that  committing 

“procedural  error”  effects  result  that  is  “unreasonable  .  .  .  and  therefore  .  .  .  in 

violation  of  law”);  Rodriguez  v.  Holder,  683  F.3d  1164,  1170  (9th  Cir.  2012) 

(observing  that  factual  findings  made  without  following  regulations  constitute 

error  of  law);  Sierra  Club  v.  Van  Antwerp,  526  F.3d  1353,  1368  (11th  Cir.  2008) 

(“[A]n agency’s failure to follow its own regulations and procedures is arbitrary 

and capricious.”).   

       Accordingly,  we  conclude  that  National  Helicopter  does  not  support  the 

conclusion that plaintiffs are unlikely to succeed on their preemption claim. 



                                                52 
 
 
 
                                                                                           

             4.     A  Preemption  Conclusion  Does  Not  Transform  Federal 
                    Aviation Law Contrary to Congress’s Intent 
       
      The  Town  further  argues  that  construing  ANCA  to  preempt  the 

challenged Local Laws would effectively “invalidat[e] the proprietor exception” 

to preemption expressly reserved by Congress in the ADA.  Town’s Reply Br. 28.  

Our ruling does no such thing. 

      In  §  47524,  Congress  itself  cabins  airport  operators’  proprietary  authority 

by  mandating  certain  procedures  for  the  enactment  of  local  noise  and  access 

restrictions.  By 1990, Congress had concluded that, at the same time that “local 

interest  in  aviation  noise  management  shall  be  considered  in  determining  the 

national  interest,”  49  U.S.C.  §  47521(4),  the  exercise  of  proprietary  authority 

could  not  be  allowed  to  produce  a  patchwork  of  “uncoordinated  and 

inconsistent” airport restrictions that impede the national transportation system,  

136  Cong.  Rec.  S13619  (Sept.  24,  1990)  (statement of  Sen.  Ford).    Thus,  ANCA’s 

procedural requirements are properly understood to refine what can constitute a 

“reasonable”  exercise  of  the  proprietary  authority  reserved  by  the  ADA.    See 

National Helicopter Corp. of Am. v. City of New York, 137 F.3d at 88–89 (recognizing 

ADA  to  reserve  “a  complementary  though  more  limited  role  for  airport 

                                           53 
 
 
 
                                                                                            

proprietors  in  regulating  noise  levels  at  their  airports”  by  promulgating 

“reasonable,  nonarbitrary,  and  nondiscriminatory”  regulations  for  “noise  and 

other environmental concerns” (internal citations and quotation marks omitted)).  

Local laws not enacted in compliance with ANCA procedures cannot claim to be 

a reasonable exercise of such authority and, therefore, the federal preemption of 

such  laws  does  not  invalidate  reserved  proprietary  authority  contrary  to 

Congress’s intent. 

       Nor  does  such  a  preemption  conclusion  “dramatically  enlarge  the  FAA’s 

role in a manner that Congress never intended.”  Town’s Reply Br. 31.  Indeed, 

the  Town  has  failed  to  demonstrate  that  events  since  ANCA’s  enactment  have 

belied  the  FAA’s  prediction  that  the  statute  would  not  impose  substantial 

burdens on small public airports.  See Notice and Approval of Airport Noise and 

Access  Restrictions,  56  Fed.  Reg.  8644,  8661–62  (Feb.  28,  1992)  (codified  at  14 

C.F.R. pt. 161).  Insofar as the Town asserts that the reason only one  proprietor 

has applied for FAA approval to impose noise restrictions on Stage 3 aircraft is 

because of the “agency’s . . . vigorous opposition to any airport use restrictions,” 

J.A.  240  (emphasis  in  original),  the  assertion  is  conclusory  and  hardly 



                                            54 
 
 
 
                                                                                             

demonstrates that, if more applications were filed, the agency would arbitrarily 

withhold  consent,  or  that  courts  would  fail  to  correct  any  abuse.    No  more 

convincing is the Town’s assertion that concerns of time and cost have resulted 

in  only  one  airport  successfully  imposing  restrictions  on  certain  aircraft 

operations.    See  id.    To  the  extent  the  process  is  inherently  burdensome,  that 

decision  was,  in  the  first  instance,  Congress’s,  and  not  a  reason  for  courts  to 

excuse a non‐complying party from preemption.  To the extent a party considers 

itself  unduly  burdened  by  FAA  implementation  of  ANCA’s  procedures,  its 

remedy is an action to curb agency excess, not relief from preemption. 

       Thus, we reject the Town’s contention that deeming local laws enacted in 

violation of ANCA’s procedural mandates in § 47524(b) and (c) to be preempted 

would  radically  transform  federal  aviation  law  by  invalidating  the  proprietor 

exception  reserved  in  the  ADA.    Rather,  we  conclude  that  ANCA  establishes 

what  Congress  thought  were  necessary  procedures  for  a  reasonable  exercise  of 

proprietary authority within the national aviation system.         

       The  Local  Laws  at  issue  not  having  been  enacted  according  to  the 

procedures mandated in 49 U.S.C. § 47524(b) and (c), the Town cannot claim the 



                                            55 
 
 
 
                                                                                            

protection  of  the  proprietor  exception  from  federal  preemption.    Because 

plaintiffs are thus likely to succeed on their preemption claim, they are entitled to 

a  preliminary  injunction  barring  enforcement  of  all  three  challenged  Local 

Laws.20   Accordingly, we affirm the challenged order to the extent it granted an 

injunction  as  to  the  One‐Trip  Limit  Law,  we  vacate  the  order  to  the  extent  it 

denied  an  injunction  as  to  the  Mandatory  and  Extended  Curfew  Laws,  and  we 

remand the case for entry of a preliminary injunction as to all three laws and for 

further proceedings consistent with this opinion. 




                                              
20  In  this  appeal,  the  Town  does  not  contest  the  other  factors  required  for  a 

preliminary injunction. 

                                            56 
 
 
 
                                                                                          

III.    Conclusion 

        To summarize, we conclude as follows: 

        1.      The district court properly exercised federal equity jurisdiction to 

                hear  plaintiffs’  claim  that  enforcement  of  the  challenged  Local 

                Laws is barred by preemptive federal aviation law. 

        2.      Federal law mandating procedures for the enactment of local laws 

                restricting  noise  and  access  to  public  airports,  see  49  U.S.C. 

                § 47524(b)  and  (c),  applies  to  public  airports  without  regard  to 

                their eligibility for federal funding. 

        3.      Because  it  is  undisputed  that  the  defendant  Town  enacted  the 

                Local Laws at issue without complying with § 47524 procedures, 

                those  Local  Laws  are  federally  preempted,  and  plaintiffs  are 

                entitled to a preliminary injunction barring their enforcement. 

        Therefore, the challenged district court order is AFFIRMED IN PART and 

VACATED IN PART, and the case is REMANDED to the district court for it to 

enter  a  preliminary  injunction  barring  enforcement  of  all  three  laws  and  for 

further proceedings consistent with this opinion. 



                                           57